Petition for Writ of Mandamus Denied and Memorandum Opinion filed November
9, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00993-CV



                       IN RE JOSEPH R. WILLIE, II, Relator


                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 Probate Court No. 1
                                Harris County, Texas
                            Trial Court Cause No. 401,492

                        MEMORANDUM OPINION

      On October 29, 2012, relator Joseph R. Willie, II filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Loyd Wright, presiding judge
of the Probate Court No. 1 of Harris County, to vacate his order dated March 2, 2011,
holding relator in contempt and imposing sanctions. Relator also filed an emergency
motion to stay a contempt hearing scheduled for November 1, 2012, in the court below.
See Tex. R. App. P. 52.10. On October 31, 2012, this court denied emergency relief, and
we denied relator’s motion to reconsider our ruling on November 1, 2012.
      Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004).

      Relator has not established his entitlement to extraordinary relief from a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.



                                    PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                          2